 In the MatterofDELTA COOPERATIVECOMPRESS,EMPLOYERandINTERNATIONALCHEMICALWORKERS UNION, AFL, PETITIONERCase No. 15-RC-288.-Decided October20, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert B.Stark, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is an agricultural cooperative association, or-ganized under the laws of the State of Mississippi.Members of theEmployer include cotton farmers in 4 counties in the MississippiDelta, who own the stock of the Employer, under license in con-formity with the United States Warehousing Act.Cotton grown onthe plantations of the approximately 150 members of the Employeris ginned by the farmer, and then shipped to the Employer's warehouse,located at Greenville, Mississippi.About 30 percent of the cotton isreceived via the Illinois Central Railroad and the Columbus andGreenville Railroad; about 20 percent is received via trucks operatedby the Columbus and Greenville Railroad; about 20 percent via trucksowned by other common carriers ; and about 30 percent is receivedvia trucks of the individual cotton farmers.The Employer acts asagent for the railroads in the unloading of cotton received at thewarehouse and in reloading cotton for shipment onto the railroads.The Employer does not own and has no interest of ownership in anyof the baled cotton; it acts only as a storage and compression ware-house.The cotton is stored in the warehouse until orders are receivedfor shipment when it is then compressed into smaller size for ship-ment by rail or vessel.All, of the cotton is received from farms within86 N. L. R. B., No. 91.649 650DECISIONSOF NATIONALLABOR RELATIONS BOARDthe State of Mississippi, but all but a negligible portion is directly orultimately shipped in interstate or foreign commerce.The numberof bales of cotton stored fluctuates from about 25,000 to 40;000 balesannually.The Employer makes a charge. for storage and compressionwhich total averages from $50,000 to $100,000 annually.The valueof the cotton handled by the Employer amounts to "millions ofdollars."Contrary to the contention of the Employer, we find that it is en-gaged in commerce within the meaning of the Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at its Greenville,Mississippi, warehouse, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees, including laborers han-dling receipt of the baled cotton, samplers, employees in the pressgroup, and the fireman,2 but excluding guards, watchmen, professionalemployees, office and clerical workers, and all supervisors as defined inthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily1Matter of Shippers Warehouse Company,63 N. L. A. B. 1394.2 The Employer testified that the fireman is the "general maintenance man." It is thisemployee's duty to keep up the sprinkler system, keep the compress in working order, firethe boilers,and perform repairs of all types. DELTA COOPERATIVECOMPRESS651laid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, --for purposes of collective bargaining, by Inter-national Chemical Workers Union, AFL.